DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 31, 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Skaaksrud et al US 8,989,053.
As to claim 31, Skaaksrud teaches system of aggregated storage for the broadcasting or sharing of data (see fig. 4, 415, col. 25, lines 30-50; A master node, such as master node 110a shown in more detail in FIG. 4, shares many ID node features but generally expands upon them in order to function as a bridge to the server 100; Referring now to FIG. 4, exemplary master node 110a comprises a processing or logic unit 400 coupled to a short-range communication interface 485, memory storage 415, volatile memory 420, clock/timer 460, and battery/power interface 470), the aggregated storage disposed on a plurality of wireless devices, each device acting as an individual node in a specific wireless network (see fig. 2, ID node; 120a-e, Master node; 110a-c, col. 13, line 59- col. 14, line 17; FIG. 2, another exemplary wireless node network is shown including server 100 and network 105. Here, master nodes 110a, 110b, 110c are deployed and connected to network 105 (and by virtue of those respective connections, to server 100) as well as to each other. ID nodes 120a, 120b, 120e are shown as connectable or operative to communicate via different paths to various master nodes), one of the plurality of wireless devices being a group master, the group master being configured to select and broadcast or share data that is stored in the aggregate stored, regardless of whether the data is stored locally on the group master or stored remotely on a wireless device (see fig. 2, Master node; 110a-c, col. 13, line 59- col. 14, line 17; FIG. 2, another exemplary wireless node network is shown including server 100 and network 105. Here, master nodes 110a, 110b, 110c are deployed and connected to network 105 (and by virtue of those respective connections, to server 100; fig. 4, 110a, col. 25, lines 30-50). 
As to claim 32, Skaaksrud teaches a method for broadcasting or sharing data amongst a plurality of wireless devices, each device acting as an individual node in a wireless network (see fig. 2, ID node; 120a-e, Master node; 110a-c, col. 13, line 59- col. 14, line 17; FIG. 2, another exemplary wireless node network is shown including server 100 and network 105. Here, master nodes 110a, 110b, 110c are deployed and connected to network 105 (and by virtue of those respective connections, to server 100) as well as to each other. ID nodes 120a, 120b, 120e are shown as connectable or operative to communicate via different paths to various master nodes), at least some of the wireless device having files or data in local storage (see fig. 3, 315, col. 17, lines 22-35; ID node 120a includes memory accessible by the processing unit 300. Memory storage 315 and volatile memory 320 are each operatively coupled to processing unit 300. Both memory components provide programming and data elements used by processing unit 300. In the embodiment shown in FIG. 3, memory storage 315 maintains a variety of program code (e.g., node control and management code 325) and other data elements (e.g., profile data 330, security data 335, association data 340, shared data 345, sensor data 350, and the like), one of the plurality of wireless devices being a group master (see fig. 2, Master node; 110a-c, col. 13, line 59- col. 14, line 17; FIG. 2, another exemplary wireless node network is shown including server 100 and network 105. Here, master nodes 110a, 110b, 110c are deployed and connected to network 105 (and by virtue of those respective connections, to server 100; fig. 4, 110a, col. 25, lines 30-50), the method comprising: the group master viewing files or data stored in local storage across the plurality of wireless devices; Page 4 of 6U.S. Patent Application No. UNASSIGNED Attorney Docket No. AUD.50.04.US the group master receiving a selection of a file or data to be shared or broadcasted from a user, the group master communicating with a specific wireless device that stores the selected file or data to broadcast or share the file or data (see fig. 4, 110a, col. 25, lines 30-50; A master node, such as master node 110a shown in more detail in FIG. 4, shares many ID node features but generally expands upon them in order to function as a bridge to the server 100; Referring now to FIG. 4, exemplary master node 110a comprises a processing or logic unit 400 coupled to a short-range communication interface 485, memory storage 415, volatile memory 420, clock/timer 460, and battery/power interface 470). Skaaksrud fails to teach wherein the storage is digital storage).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud et al US 8,989,053 in view of Wang US 20060036610.
As to claim 21, Skaaksrud teaches a system for broadcasting and sharing wireless data (see fig. 2), the system comprising: a plurality of wireless devices, each wireless device acting as an individual node in a wireless network, at least some of the wireless devices having storage thereon (see fig. 2, ID node; 120a-e, Master node; 110a-c, col. 13, line 59- col. 14, line 17; FIG. 2, another exemplary wireless node network is shown including server 100 and network 105. Here, master nodes 110a, 110b, 110c are deployed and connected to network 105 (and by virtue of those respective connections, to server 100) as well as to each other. ID nodes 120a, 120b, 120e are shown as connectable or operative to communicate via different paths to various master nodes); one of the wireless devices being a group master, the group master controlling the data broadcasted or shared with the other wireless devices (see fig. 2, Master node; 110a-c, col. 13, line 59- col. 14, line 17; FIG. 2, another exemplary wireless node network is shown including server 100 and network 105. Here, master nodes 110a, 110b, 110c are deployed and connected to network 105 (and by virtue of those respective connections, to server 100; fig. 4, 110a, col. 25, lines 30-50); wherein the group master is authorized to view, broadcast, or share files or data from the storage on any wireless device (see fig. 4, 110a, col. 25, lines 30-50; A master node, such as master node 110a shown in more detail in FIG. 4, shares many ID node features but generally expands upon them in order to function as a bridge to the server 100; Referring now to FIG. 4, exemplary master node 110a comprises a processing or logic unit 400 coupled to a short-range communication interface 485, memory storage 415, volatile memory 420, clock/timer 460, and battery/power interface 470). Skaaksrud fails to teach wherein the storage is digital storage). Wang teaches wherein the storage is digital storage (see fig. 1, 22; storage management module, 23; digital media playback module, paragraph 0023; a storage management module 22 for managing either the storage of the terminal device or the storage locating on a server side (e.g. a remote side over the network), the module 22 is also responsible for the management of the multimedia data (such as sharing viewing, downloading and uploading; a digital media playback module 23 for playing digital media optimally, the digital media playback module 23 further comprises a performance profiling module 33 for analyzing the efficiency of the terminal device to obtain the best playing mode of the terminal device when multimedia data is downloaded for playing on the device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Wang into the system of Skaaksrud in order to provide a method for sharing services via internet based on different terminals devices.
As to claim 22, the combination of Skaaksrud and Wang teaches wherein files or data from the digital storage on a specific wireless device are visible and available to be viewed, broadcasted, or share by the group master upon the specific wireless device joining the wireless network (see Wang fig. 1, 22; storage management module, 23; digital media playback module, paragraph 0023; a storage management module 22 for managing either the storage of the terminal device or the storage locating on a server side (e.g. a remote side over the network), the module 22 is also responsible for the management of the multimedia data (such as sharing viewing, downloading and uploading; a digital media playback module 23 for playing digital media optimally, the digital media playback module 23 further comprises a performance profiling module 33 for analyzing the efficiency of the terminal device to obtain the best playing mode of the terminal device when multimedia data is downloaded for playing on the device).
As to claim 23, the combination of Skaaksrud and Wang teaches wherein the group master maintains a list of all files or data available to be broadcasted or shared, the list combining files available from the plurality of wireless devices device (see Skaaksrud fig. 4, 110a, col. 25, lines 30-50; A master node, such as master node 110a shown in more detail in FIG. 4, shares many ID node features but generally expands upon them in order to function as a bridge to the server 100; Referring now to FIG. 4, exemplary master node 110a comprises a processing or logic unit 400 coupled to a short-range communication interface 485, memory storage 415, volatile memory 420, clock/timer 460, and battery/power interface 470).
As to claim 24, the combination of Skaaksrud and Wang teaches wherein each of the plurality of wireless devices is authorized to view, broadcast, or share files or data from the digital storage on any wireless device (see Wang fig. 1, 22; storage management module, 23; digital media playback module, paragraph 0023; a storage management module 22 for managing either the storage of the terminal device or the storage locating on a server side (e.g. a remote side over the network), the module 22 is also responsible for the management of the multimedia data (such as sharing viewing, downloading and uploading; a digital media playback module 23 for playing digital media optimally, the digital media playback module 23 further comprises a performance profiling module 33 for analyzing the efficiency of the terminal device to obtain the best playing mode of the terminal device when multimedia data is downloaded for playing on the device).
As to claim 25, the combination of Skaaksrud and Wang teaches wherein trusted wireless devices are authorized to view, broadcast, or share files or data from the digital storage on any wireless device (see Skaaksrud col. 24, lines 57-65; it may be desired to allow secured pairings of nodes. As will be explained in more detail below, as part of secure pairing of nodes, a request for pairing credentials is generated and sent to server 100. Thus, exemplary security data 335 (e.g., PIN data, security certificates, keys, etc.) may exist in volatile memory 320 and/or memory storage 315 as a type of data associated with providing secured relationships between nodes, such as the requested security credentials) .
As to claim 26, the combination of Skaaksrud and Wang teaches wherein a wireless device is determined to be a trusted device based on an exchange of public or private keys (see Skaaksrud col. 24, lines 57-65; it may be desired to allow secured pairings of nodes. As will be explained in more detail below, as part of secure pairing of nodes, a request for pairing credentials is generated and sent to server 100. Thus, exemplary security data 335 (e.g., PIN data, security certificates, keys, etc.) may exist in volatile memory 320 and/or memory storage 315 as a type of data associated with providing secured relationships between nodes, such as the requested security credentials).
As to claim 27, the combination of Skaaksrud and Wang teaches wherein a wireless device is determined to be a trusted device based on establishing a wireless connection with a device already determined to be a trusted device (see Skaaksrud col. 24, lines 57-65; it may be desired to allow secured pairings of nodes. As will be explained in more detail below, as part of secure pairing of nodes, a request for pairing credentials is generated and sent to server 100. Thus, exemplary security data 335 (e.g., PIN data, security certificates, keys, etc.) may exist in volatile memory 320 and/or memory storage 315 as a type of data associated with providing secured relationships between nodes, such as the requested security credentials).
As to claim 28, the combination of Skaaksrud and Wang teaches wherein the wireless connection is a near field communication requiring geographic proximity (see Skaaksrud fig. 4, 408, col. 26, lines 14-34; short-range interface 375 in ID node 120a, exemplary master node 110a includes a short-range communication interface 480 as a programmable radio and an omni-directional antenna coupled to the processing unit 400).
As to claim 29, the combination of Skaaksrud and Wang teaches wherein the group master is configured to broadcast or share files or data from wireless devices by, upon selection, receive a copy of a file or data, store the copy of the file or data locally on the group master, and broadcasting or sharing the file or data from the group master to the wireless devices (see Wang fig. 4, 110a, col. 25, lines 30-50; A master node, such as master node 110a shown in more detail in FIG. 4, shares many ID node features but generally expands upon them in order to function as a bridge to the server 100; Referring now to FIG. 4, exemplary master node 110a comprises a processing or logic unit 400 coupled to a short-range communication interface 485, memory storage 415, volatile memory 420, clock/timer 460, and battery/power interface 470).
As to claim 30, the combination of Skaaksrud and Wang teaches wherein the group master broadcasts or shares files or data from wireless devices by directing the wireless device that has the file or data to broadcast or transmit the file or data to the wireless devices, including the group master (see Wang fig. 4, 110a, col. 25, lines 30-50; A master node, such as master node 110a shown in more detail in FIG. 4, shares many ID node features but generally expands upon them in order to function as a bridge to the server 100; Referring now to FIG. 4, exemplary master node 110a comprises a processing or logic unit 400 coupled to a short-range communication interface 485, memory storage 415, volatile memory 420, clock/timer 460, and battery/power interface 470).
3.	Claims 33, 34 are rejected under 35 U.S.C. 103 as being unpatentable over Skaaksrud US 8,989,053 in view of Poo US 20040225762.
As to claim 33, Skaaksrud teaches wherein broadcasting or sharing the file or data (see fig. 2, Master node; 110a-c, col. 13, line 59- col. 14, line 17; FIG. 2, another exemplary wireless node network is shown including server 100 and network 105. Here, master nodes 110a, 110b, 110c are deployed and connected to network 105 (and by virtue of those respective connections, to server 100; fig. 4, 110a, col. 25, lines 30-50). Skaaksrud fails to teach the group master copying the selected file or data from the wireless device, storing the file or data locally on the group master, and broadcasting or sharing the file or data from the group master to the wireless devices. Poo teaches the group master copying the selected file or data from the wireless device, storing the file or data locally on the group master, and broadcasting or sharing the file or data from the group master to the wireless devices (see paragraphs 0033-0035; The signal is received by the aerial 7 and sent by the RF Interface Circuitry 10 to the micro-controller 20. The micro-controller 20 compares the ID with a copy in its own memory. If the comparison is incorrect, the master storage apparatus 5 generates an error message, such as by controlling the RF Interface Circuitry 10 to broadcast an error message to the PC 1. Alternatively, if the ID of the PC 5 is recognised, the micro-controller 10 accesses the storage module 30, and controls the RF Interface Circuitry 10 to broadcast all of the data in the storage module 30 which is to be relayed to the PC 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to provide the teaching of Poo into the system of Skaaksrud in order to provide a method for wireless transfer of data between electronic devices.
As to claim 34, the combination of Skaaksrud and Poo teaches wherein broadcasting or sharing the file or data comprises the group master directing the wireless device that has the file or data to broadcast or transmit the file or data to the wireless devices, including the group master (see Skaaksrud fig. 2, Master node; 110a-c, col. 13, line 59- col. 14, line 17; FIG. 2, another exemplary wireless node network is shown including server 100 and network 105. Here, master nodes 110a, 110b, 110c are deployed and connected to network 105 (and by virtue of those respective connections, to server 100; fig. 4, 110a, col. 25, lines 30-50Poo paragraphs 0033-0035; As in FIG. 3, the master storage apparatus 5 is initially in a waiting state. A user keys in a command to transit data to one of the slave devices 9 using a keypad on the master storage apparatus 5, and this ID is sent to the micro-controller. The micro-controller 20 instructs the RF interface to send a "read offer" signal using the aerial 7 to the indicated slave device 9, which may respond by transmitting back to the RF interface an "read accept" signal including its ID code).
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAN T LE whose telephone number is (571)272-7892.  The examiner can normally be reached on 9:00AM-5:00PM (Monday-Friday).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NHAN T LE/Primary Examiner, Art Unit 2649